Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant cancelled claim 14.

Response to Arguments
3.	Applicant's arguments filed 9/20/22 have been fully considered but they are not persuasive. 
	The applicant argues that the claims provides detailed improvements in measuring voltage in electrical systems by identifying and compensating for the deleterious effects of crosstalk between electrical conductors so as to provide a compensated voltage measurement that more accurately reflects the actual voltage being measured. Such improvements have been, and remain, patent eligible.
	The examiner respectfully disagrees with the applicant’s argument because claim 15 recites “determining the compensated voltage measurement based on the voltage measurement and on at least one crosstalk coefficient calculated during an initial characterisation phase, the at least one crosstalk coefficient being determined from characteristic measurements K and a of the electrical system” which is considered mental/mathematical process and does not integrate the abstract idea into a practical application.
	The applicant argues that "the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement” and that Section 2106.05(a) of the MPEP sets forth guidance for ascertaining patent eligibility under Step 2B by determining whether a claim provides improvements to the functioning of a computer or to any other technology or technical field.
	The examiner respectfully disagrees with the applicant’s argument because there is no specific computer improvement, such as to how computers could carry out one of their basic functions of storage and retrieval of data, is present in the claims of the instant application. The instant application is an example of an abstract idea that uses computers as tools. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-7, 9-13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation “the at least one crosstalk coefficient being determined from characteristic measurements K and ɑ of the electrical system”.  It is not clear from the claim or the specification as to what characteristic measurements of the electrical system, values K and ɑ represent. 

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 	Claims 1-13 and 15-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 15, a method) which is statutory category. 
However, evaluating claim 15, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mental process/mathematical process.  The limitations include 
determining the compensated voltage measurement based on the voltage measurement and on at last least one crosstalk coefficient calculated during an initial characterisation phase, the at least one crosstalk coefficient being determined from characteristic measurements K and a of the electrical system, wherein the initial characterisation phase; comparing the reference voltage signal with the measured capacitively coupled signal; and calculating the at least one crosstalk coefficient base based on the comparison of the reference voltage signal and the measured capacitively coupled signal.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claims do not positively recite a particular machine that measures the voltage at a measuring terminal and measures at the terminal, a capacitively coupled signal, from the reference voltage signal.  There is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application the claim does not recite additional elements that integrate the judicial exception into a practical application.
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  The additional elements of “measuring the voltage at a measuring terminal of the electrical system to provide the voltage measurement” and “measuring at the terminal, a capacitively coupled signal, from the reference voltage signal” are generic elements for data gathering.  Therefore the claims are found to be patent ineligible. 
The additional element of “injecting a reference voltage signal at a first terminal of the electrical system” is considered to be insignificant extra-solution activity of applying a voltage to a circuit terminal, The claim does not positively recite a particular machine that that injecting a reference voltage signal at a first terminal of the electrical system, there is no transformation or reduction of a particular article to a different state or thing, the claim does not recite additional elements that integrate the judicial exception into a practical application.   
The elements of “a data processor and a memory” and “a computer program product comprising a non-transitory computer- readable medium storing executable code configured to cause a processor to perform the method” (claims 17 and 18) are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

	Dependent claim(s) 1-13 and 16-18 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 1-13 and 16-18 are merely extensions of abstract ideas with no additional elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Examiner’s notes
6.	Regarding claims 1, 2 and 8, none of the prior art of record teaches or fairly suggests a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, the method including the steps of: injecting a reference voltage at a first of the at least two terminals; measuring a voltage at a second of the at least two terminals to provide a measured voltage, the second terminal being connected to earth; measuring a ratio of amplitude between the injected reference voltage and the measured voltage to provide a K value; and measuring a phase angle difference between the injected reference voltage and the measured voltage to provide an angle value α, in combination with the rest of the claim limitations as claimed and defined by the applicant.

7.	Regarding claims 9-11 and 13, none of the prior art of record teaches or fairly suggests a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, the method including the steps of: applying the functions a stated in the claims, in combination with the rest of the claims limitations as claimed and defined by the applicant.

8. 	Regarding claim 12, none of the prior art of record teaches or fairly suggests a method for providing a compensated voltage measurement of a voltage measurement in an electrical system, the method including the steps of: the error is provided by 

    PNG
    media_image1.png
    55
    197
    media_image1.png
    Greyscale

Where: E is the error from the crosstalk on V2 by V1; Kc is the capacitance coefficient of the error; K2 is a component of the error; dV1/dt is the variation in voltage V1 with respect to a the previously-measured voltage V1 in sampling time dt; and dV2/dt is the variation in voltage V2 with respect to a the previously-measured voltage V2 in sampling time dt, in combination with the rest of the claim limitations as claimed and defined by the applicant.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    Contact information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857